Title: To John Adams from Joseph Frothingham, 26 April 1825
From: Frothingham, Joseph
To: Adams, John


				
					Honorable Sir
					Westfield Mass. April 26th. 1825—
				
				I have read with interest and admiration the history of your life—your assidious toils in gaining the boon we now enjoy—I have mourned over the ingratitud of our Republic which it is said “has become proverbial”. But I rejoice that you have outlived the enmity of your political opposers—and that the name of John Adams now stands preeminent on the reccords of integrity and fame.—For these considerations I have wished for a Scrip of your hand wrighting to preserve as a memorial—which as a “rich legacy” I shall bequeath to my successors If I should live to your age it would be a relic of inestimabl value (as I am now only 18 years) I beg of you condecend to gratify my request.And believe me with the greatest / respect your obediant humble / Servent—
				
					Joseph FrothinghamWestfield Hampden CoMass
				
				
			